Appeal by defendant, as limited by his motion, from a sentence of *485the Supreme Court, Suffolk County (Mclnerney, J.), imposed February 28, 1983, upon his conviction of attempted criminal sale of a controlled substance in the fifth degree, on his plea of guilty, the sentence being a definite term of imprisonment of one year in the county jail. Appeal dismissed as academic. Defendant has completed service of his sentence. We note that had we reached the merits we would have affirmed since the sentence imposed was not excessive. Mollen, P. J., Titone, Thompson and Gulotta, JJ., concur.